Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/07/2021 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,085,605. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is a broader recitation of claims 1 and 5 of the '605 patent. A comparison of the claims is provided below:
Instant Application
17/369,521
U.S. Patent
11,085,605

Comparison
1. A lighting apparatus comprising: a first light emitting element having an emission peak wavelength of 400 nm or more and 510 nm or less; 
a first phosphor disposed in such a position that light emitted by the first light emitting element is incident on the first phosphor, wherein the first phosphor is excited by the light, the first phosphor has an emission peak wavelength of 485 nm or more and 700 nm or less and the first phosphor emits a first light; and a color filter that is red, is disposed in a position separate from the first phosphor such that the first light emitted from the first phosphor is incident on the color filter, and transmits a part of the first light, wherein the lighting apparatus emits light transmitted through the color filter, and a component of the first light, after being transmitted through the color filter, is within a chromaticity range of 0.500 ≥ x ≥ 0.310, y ≤ 0.150 + 0.640x, y ≥ 0.050 + 0.750x, and 0.440 ≥ y ≥ 0.382 in chromaticity coordinates of JIS Z8701.
Claim 1. A lighting apparatus comprising: a first light emitting element having an emission peak wavelength of 400 nm or more and 510 nm or less; 
a first phosphor disposed in such a position that light emitted by the first light emitting element is incident on the first phosphor, wherein the first phosphor is excited by the light, the first phosphor has an emission peak wavelength of 485 nm or more and 700 nm or less, and the first phosphor emits a first light; and a single layer color filter that is red, has transmittance for light with a wavelength of 600 nm or more and 730 nm or less that is 80% or more, has transmittance for light with a wavelength of 410 nm or more and 480 nm or less that is 3% or more and 50% or less, is disposed in a position separate from the first phosphor such that the first light emitted from the first phosphor is directly incident on the color filter, and transmits a part of the first light, wherein the lighting apparatus emits light transmitted through the color filter, and a component of the first light, after being transmitted through the color filter, is white.

Claim 5. The lighting apparatus according to claim 1, wherein the first light after being transmitted through the color filter is within a chromaticity range of 0.500 ≥ x ≥ 0.310, y ≤ 0.150 + 0.640x, y ≥ 0.050 + 0.750x, and 0.440 ≥ y ≥ 0.382 in chromaticity coordinates of JIS Z8701.

Claim 1 of the '521 application is a broader recitation (see bolded portions) of claims 1 and 5 of the '605 Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumori et al. (US 2015/0085467) (hereinafter Tsumori) in view of Van de ven et al. (US 2009/0296384) (hereinafter Van de ven).
Re claim 1: Tsumori teaches a lighting apparatus comprising: a first light emitting element (411, fig. 4) having an emission peak wavelength (420 nm, see para [0040]) of 400 nm or more and 510 nm or less (see para [0040]); a first phosphor (42, fig. 4) disposed in such a position that light emitted by the first light emitting element (411) is incident on the first phosphor (see fig. 4), the first phosphor (42) is excited by the light (blue light, see para [0062]), the first phosphor (42) has an emission peak wavelength (600 nm, see para [0044]) of 485 nm or more and 700 nm or less (see para [0044]) and the first phosphor (42) emits a first light (see para [0062]); and a color filter (43, fig. 4) that is red (red filter member 43, see para [0062]), is disposed in a position (see fig. 4) separate from the first phosphor (42) such that the first light emitted from the first phosphor (42) is incident on the color filter (43), and transmits a part of the first light (red light, see para [0062]), wherein the lighting apparatus (see fig. 4) emits light transmitted through the color filter (43), and a component of the first light (red light, see para [0062]), after being transmitted through the color filter (42), is within a chromaticity range (range of red light, see para [0062]).  
However, Tsumori fails to teach the component of the first light is within a chromaticity range of 0.500 ≥ x ≥ 0.310, y ≤ 0.150 + 0.640x, y ≥ 0.050 + 0.750x, and 0.440 ≥ y ≥ 0.382 in chromaticity coordinates of JIS Z8701.  
Van de ven teaches a component of first light (emitting light within an area on a 1931 CIE chromaticity diagram, see abstract) is within a chromaticity range of 0.500 ≥ x ≥ 0.310, y ≤ 0.150 + 0.640x, y ≥ 0.050 + 0.750x, and 0.440 ≥ y ≥ 0.382 in chromaticity coordinates (first set of points having (0.43, 0.45) and a second set of points having (0.32, 0.35), see abstract).
Therefore, in view of Van de ven, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the light source output of the first light emitting element, first phosphor, or color filter of Tsumori such that the first light is within a chromaticity range of 0.500 ≥ x ≥ 0.310, y ≤ 0.150 + 0.640x, y ≥ 0.050 + 0.750x, and 0.440 ≥ y ≥ 0.382 in chromaticity coordinates of JIS Z8701, in order to produce a light output with a specified wavelength distribution.
Tsumori in view of Van de ven discloses the claimed invention except for the first light after being transmitted through the color filter is within a chromaticity range of 0.500 ≥ x ≥ 0.310, y ≥ 0.150 + 0.640x, y ≥ 0.050+0.750x, and 0.440 ≥ y ≥ 0.382, in chromaticity coordinates of JIS Z8701.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change a part of the color filter of Tsumori in view of Van de ven such that the first light after being transmitted through the color filter is within a chromaticity range of 0.500 ≥ x ≥ 0.310, y ≥ 0.150 + 0.640x, y ≥ 0.050+0.750x, and 0.440 ≥ y ≥ 0.382, in chromaticity coordinates of JIS Z8701to produce a desired light output color distribution to meet an industry standard, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 2: Tsumori teaches at least a part of the color filter (43, fig. 4) is within a chromaticity range (red range).
Tsumori in view of Van de ven discloses the claimed invention except for the chromaticity range of y ≤ 0.335 and z ≤ 0.008 in chromaticity coordinates of JIS Z8701.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change a part of the color filter of Tsumori in view of Van de ven to be within a chromaticity range of y ≤ 0.335 and z ≤ 0.008 in chromaticity coordinates of JIS Z8701 to produce a desired light output color distribution to meet an industry standard, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 13: Tsumori teaches the color filter (43, fig. 4) is disposed so as to cover over the first light emitting element (411, fig. 4) in a top view (see fig. 4).

Re claim 14: Tsumori teaches the first phosphor (42, fig. 4) is disposed adjacent to the first light emitting element (411, fig. 4) and the color filter (43) is disposed so as to cover over the first light emitting element (411) and the first phosphor (42) in a top view.

Re claim 15: Tsumori teaches the lighting apparatus is used in an automobile (vehicle lighting fixtures, see para [0002]).

Re claim 16: Tsumori teaches the lighting apparatus is used in a rear combination lamp (red rear position lamps, see para [0002]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsumori et al. (US 2015/0085467) in view of Van de ven et al. (US 2009/0296384) as applied to claim 1 above, and further in view of Vincens et al. (US 2017/0241614) (hereinafter Vincens).
Re claim 3: Tsumori in view of Van de ven is silent about the color filter has transmittance for light with a wavelength of 500 nm or more and 550 nm or less that is 20% or less.  
	Vincens teaches the color filter (242a, fig. 2) (single color optical filter, see para [0037]) has transmittance for light with a wavelength (520 nm, fig. 7) of 500 nm or more and 550 nm or less that is 20% or less (less than 10%, see fig. 7).
Therefore, in view of Vincens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the color filter of Tsumori with the filter of Vincens such that the color filter has transmittance for light with a wavelength of 500 nm or more and 550 nm or less that is 20% or less, in order to produce a desired light output spectral distribution to meet a required industry standard.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsumori et al. (US 2015/0085467) in view of Van de ven et al. (US 2009/0296384) as applied to claim 1 above, and further in view of Achi (US 2016/0011354).
Re claim 4: Tsumori in view of Van de ven fails to teach the first phosphor is a chloro-silicate-based phosphor.  
Achi teaches a first phosphor is a chloro-silicate based phosphor (chlorosilicate fluorescent, see para [0055]).
Therefore, in view of Achi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the first phosphor of Tsumori such that it is a chloro-silicate based phosphor, in order to produce a desired light output spectral distribution to meet a required industry standard.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the first phosphor of Tsumori such that it is a chloro-silicate based phosphor to produce a desired light output spectral distribution, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumori et al. (US 2015/0085467) in view of Van de ven et al. (US 2009/0296384) as applied to claim 1 above, and further in view of Yano (US 2016/0155775).
Re claim 5: Tsumori teaches a second light emitting element (411, fig. 4) having an emission peak wavelength (420 nm, see para [0040]) of 400 nm or more and 510 nm or less (see para [0040]); and wherein the color filter (43, fig. 4) is disposed in such a position that second light (light from a second light 411, fig. 4 is incident on the color filter (43), and the color filter (43) transmits at least a part of the second light (see fig. 4).
However, Tsumori fails to teach a second phosphor disposed in such a position that light emitted by the second light emitting element is incident on the second phosphor, the second phosphor is excited by the light, and the second phosphor has an emission peak wavelength of 510 nm or more and 590 nm or less, wherein the color filter is disposed in such a position that second light emitted from the second phosphor is incident on the color filter
Yano teaches a second light emitting element (10', fig. 18); a second phosphor (1'a, fig. 18) disposed in such a position (see fig. 18) that light emitted by the second light emitting element (10') is incident on the second phosphor (1'a), the second phosphor (1'a) is excited by the light (see para [0125]), and the second phosphor (1'a) has an emission peak wavelength of 510 nm or more and 590 nm or less (green phosphor 560 nm, see para [0073]), and the second phosphor (1'a, fig. 18) emits a second light (see para [0125]). 
Therefore, in view of Yano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second light emitting element of Tsumori by adding a second phosphor disposed in such a position that light emitted by the second light emitting element is incident on the second phosphor, the second phosphor is excited by the light, and the second phosphor has an emission peak wavelength of 510 nm or more and 590 nm or less, the second phosphor emits a second light wherein the second light emitted from the second phosphor is incident on the color filter, in order to provide a desired light output spectrum distribution with improved the color rendering properties of light [Yano, 0064].

Re claim 6: Tsumori in view of Van de ven fails to teach the second light after being transmitted through the color filter is within a chromaticity range of 0.429 y 0.398 and z 0.007 in chromaticity coordinates of JIS Z8701.  
Tsumori in view of Van de ven in view of Yano discloses the claimed invention except for the second light after being transmitted through the color filter is within a chromaticity range of 0.429 ≥ y ≥ 0.398 and z ≤ 0.007 in chromaticity coordinates of JIS Z8701.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change a part of the color filter of Tsumori in view of Van de ven such that the second light after being transmitted through the color filter is within a chromaticity range of 0.429 ≥ y ≥ 0.398 and z ≤ 0.007 in chromaticity coordinates of JIS Z8701, in chromaticity coordinates of JIS Z8701 to produce a desired light output color distribution to meet an industry standard, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 7: Tsumori in view of Van de ven fails to teach the second phosphor is a YAG phosphor.  
Yano teaches a second phosphor (14, fig. 7) is a YAG phosphor (YAG, see para [0082]).
Therefore, in view of Yano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the second phosphor to a YAG phosphor, in order to produce a desired light output spectral distribution to meet a required industry standard.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the second phosphor to a YAG phosphor to produce a desired light output spectral distribution, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 8: Tsumori teaches a third light emitting element (411, fig. 4) having an emission peak wavelength (420 nm, see para [0040]) of 400 nm or more and 510 nm or less (see para [0040]); and wherein the color filter (43, fig. 4) is disposed in such a position that third light (light from a third light 411, fig. 4) is incident on the color filter (43), and the color filter (43) transmits at least a part of the third light (see fig. 4).  
However, Tsumori in view of Van de ven fails to teach a third phosphor disposed in such a position that light emitted by the third light emitting element is incident on the third phosphor, the third phosphor is excited by the light, and the third phosphor has an emission peak wavelength of 600 nm or more and 700 nm or less, wherein the color filter is disposed in such a position that third light emitted from the third phosphor is incident on the color filter.
Yano teaches a third phosphor (2'a, fig. 18) disposed in such a position (see fig. 18) that light emitted by the third light emitting element (10'a, fig. 18) is incident on the third phosphor (1'a, fig. 18), the third phosphor (2'a) is excited by the light (see para [0127]), and the third phosphor (2'a) has an emission peak wavelength (630 nm, see para [0062]) of 600 nm or more and 700 nm or less (see para [0062]), wherein the third light (light from 2'a) is emitted from the third phosphor (2'a), the third phosphor (2'a, fig. 18) emits a second light (see para [0125]). 
Therefore, in view of Yano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third light emitting element of Tsumori by adding a third phosphor disposed in such a position that light emitted by the third light emitting element is incident on the third phosphor, the third phosphor is excited by the light, and the third phosphor has an emission peak wavelength of 600 nm or more and 700 nm or less, wherein the third light emitted from the third phosphor is incident on the color filter, in order to provide a desired light output spectrum distribution with improved the color rendering properties of light [Yano, 0064].

Re claim 9: Tsumori in view of Vincens fails to teach the third light after being transmitted through the color filter is within a chromaticity range of y 0.335 and z 0.008 in chromaticity coordinates of JIS Z8701.  
Tsumori in view of Van de ven in view of Yano discloses the claimed invention except for the third light after being transmitted through the color filter is within a chromaticity range of y ≤ 0.335 and z ≤ 0.008 in chromaticity coordinates of JIS Z8701.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change a part of the color filter of Tsumori in view of Van de ven such that the third light after being transmitted through the color filter is within a chromaticity range of y ≤ 0.335 and z ≤ 0.008 in chromaticity coordinates of JIS Z8701, in chromaticity coordinates of JIS Z8701 to produce a desired light output color distribution to meet an industry standard, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 10: Tsumori in view of Vincens fails to teach the third phosphor is a CASN phosphor.  
Yano teaches a third phosphor (2'a bottom left, fig. 18) is a CASN phosphor (CASN, see para [0082]).
Therefore, in view of Yano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the third phosphor to a CASN phosphor, in order to produce a desired light output spectral distribution to meet a required industry standard.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the third phosphor to a CASN phosphor to produce a desired light output spectral distribution, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 11: Tsumori in view of Vincens fails to teach the first phosphor has an emission peak wavelength of 500 nm or more and 580 nm or less.  
Yano teaches a first phosphor (3, fig. 10) has an emission peak wavelength (emission spectrum range, see para [0072]) of 500 nm or more and 580 nm or less (560nm - 590 nm, see para [0072]).
Therefore, in view of Yano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the first phosphor of Tsumori to have an emission peak wavelength of 500 nm or more and 580 nm or less, in order to produce a desired light output spectral distribution.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumori et al. (US 2015/0085467) in view of Van de ven et al. (US 2009/0296384) as applied to claim 1 above, and further in view of Egashira (US 2004/0218400).
Re claim 12: Tsumori in view of Vincens fails to teach the color filter comprises a resin containing at least one pigment of an azo compound, a cyanine compound, a perylene compound, or a dioxazine compound.  
Egashira teaches a color filter (10, fig. 1) comprises a resin (resin, see para [0037]) containing at least one pigment of an azo compound (azo dyes, see para [0037]), a cyanine compound, a perylene compound (perylene pigments, see para [0037]), or a dioxazine compound.   
Therefore, in view of Egashira, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the resin to include a pigment of a perylene compound, in order to provide a cover that has good transparency and weather resistance [Egashira, 0037].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875